Appeal from a judgment of the County Court of Albany County (Breslin, J.), rendered June 6, 2000, convicting defendant upon his plea of guilty of the crime of assault in the first degree.
Defendant pleaded guilty to assault in the first degree in satisfaction of an eight-count indictment and waived his right to appeal. Thereafter, defendant was sentenced as a second felony offender in Accordance with the plea agreement to a prison term of 15 years, followed by five years of postrelease supervision. On appeal, defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the *706record, defense counsel’s brief and defendant’s pro se submission, we agree. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.P., Spain, Carpinello, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.